DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 3, 4 and 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


 With respect to claim 3, the prior art fails to teach in combination with the rest of the limitations in the claim:  “wherein the outer electrode is provided with an electrode through hole through which an inside and an outside of the outer electrode are communicated,
the electrode cover is provided with a cover through hole through which an inside and an outside of the electrode cover are communicated, and
the electrode through hole and the cover through hole are positioned on a line perpendicular to a center axis of the outer electrode.”

Claim 4 is objected to due to its dependency on claim 3; claims 8 and 9 are allowable due to their dependencies on claim 7.


a cylindrical-shaped inner insulating tube portion; and an inner insulating flange configured to protrude radially outwards from a base end portion of the inner insulating tube portion, the housing has: a tube-portion receiving opening portion configured to receive the inner insulating tube portion in contact with the outer circumferential surface of the inner electrode, the outer-electrode tube portion in contact with an outer circumferential surface of the inner insulating tube portion, and the outer insulating tube portion in contact with an outer circumferential surface of the outer-electrode tube portion, the tube-portion receiving opening portion being in contact with an outer circumferential surface of the outer insulating tube portion;
a flange receiving opening portion configured to receive the outer insulating flange, the outer-electrode flange in contact with a base end surface of the outer insulating flange, and the inner insulating flange in contact with a base end surface of the outer-electrode flange; and
a first step portion provided between the tube-portion receiving opening portion and the flange receiving opening portion, the first step portion being in contact with a tip end surface of the outer insulating flange, and the fluid-property detection device further comprising an attachment member in contact with a base end surface of the inner insulating flange.”


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kato (U.S. Publication No. 2015/0346137 A1).


With respect to claim 1, Kato discloses a fluid-property detection device (liquid sensor configured to detect a property of the liquid within a container; para 0002, lines 1-2) for detecting a property of a detection target fluid contained in an external device (liquid sensor configured to detect a property of the liquid within a container; para 0002, lines 1-2), the fluid-property detection device comprising: a tubular outer electrode (shield electrode 552 which is the external electrode; para 0077, lines 1-3);
a bar-shaped inner electrode (the entire inner surface 552a of the shield electrode 552 is in contact with the outer surface of the recess 516; para 0067, lines 1-3) provided inside the outer electrode (the entire inner surface 552a of the shield electrode 552 is in contact with the outer surface of the recess 516; para 0067, lines 1-3); a computing unit (the sensor 504 includes a control device 580 and a sensor unit 560 shown in Fig. 6; para 0068, lines 1-2) configured to compute a property value of the detection target fluid (liquid sensor configured to detect a property of the liquid within a container; para 0002, lines 1-2) based on an electrical property between the outer electrode and the inner electrode (para 0073, lines 1-5);
(see case 562 shown in Fig. 6; para 0072, lines 1-5);
an outer insulating member provided between the housing and the outer electrode (para 0077, lines 1-7), the outer insulating member being configured to insulate between the housing and the outer electrode and being configured to define a position of the outer electrode with respect to the housing (para 0077, lines 1-9); and
an inner insulating member provided between the outer electrode and the inner electrode (para 0077, lines 1-9), the inner insulating member being configured to insulate between the outer electrode and the inner electrode (para 0077, lines 1-9), being configured to insulate between the housing and the inner electrode (see circumferential wall 520 form of resin insulating material disposed between the electrode 554 and shield electrode 552 within casing 562 shown in Fig. 6), and being configured to define a position of the inner electrode with respect to the housing (see circumferential wall 520 form of resin insulating material disposed between the electrode 554 and shield electrode 552 within casing 562 shown in Fig. 6), wherein the outer electrode and the inner electrode respectively have tip end portions (see end pipe tip portion 52 shown in Fig. 6), the tip end portions projecting out from the housing and being configured to expose to the detection target fluid contained in the external device (para 0075, lines 1-9).


With respect to claim 2, Kato discloses the fluid-property detection device according to claim 1, further comprising an electrode cover attached to the housing (see case 562 shown in Fig. 6; para 0072, lines 1-5), the electrode cover being configured to cover the tip end portions of the outer electrode and the inner electrode (see end pipe tip portion 52 shown in Fig. 6).



With respect to claim 5, Kato discloses the fluid-property detection device according to claim 2, wherein the electrode cover is an electromagnetic shield capable of shielding electromagnetic wave (shield electrode 552 which is the external electrode; para 0077, lines 1-3), and a shortest distance between a tip end surface of the inner electrode and a facing surface of the electrode cover facing the tip end surface of the inner electrode is longer than a shortest distance between the inner electrode and the outer electrode (the entire inner surface 552a of the shield electrode 552 is in contact with the outer surface of the recess 516; para 0067, lines 1-3).


With respect to claim 6, Kato discloses the fluid-property detection device according to claim 2, wherein an axial direction distance between the tip end surface of the inner electrode and a tip end surface of the outer electrode is longer (the tip pipe portion 52 is longer that an inner direction 516a shown in Fig. 6) than a radial direction distance between an outer circumferential surface of the inner electrode and an inner circumferential surface of the outer electrode (see electrode 516b showing the external electrode).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA AKHTER HOQUE whose telephone number is (571)270-7543.  The examiner can normally be reached on Monday-Friday, 7:30am-4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARHANA A HOQUE/               Primary Examiner, Art Unit 2866